Name: 96/398/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  organisation of transport;  land transport;  European Union law
 Date Published: 1996-07-03

 Avis juridique important|31996D039896/398/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic) Official Journal L 164 , 03/07/1996 P. 0019 - 0019COMMISSION DECISION of 19 June 1996 concerning a request for exemption made by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic) (96/398/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 95/54/EC (2), and in particular Article 8 (2) (c) thereof,Whereas on 21 February 1996 Belgium lodged a request, received by the Commission on 23 February 1996, which contained the information required by Article 8 (2) (c); whereas the request concerns the fitting of a certain type of vehicle and three variants of it with two types of third stop lamp, falling within category ECE S3 by virtue of ECE (United Nations Economic Commission for Europe) Regulation No 7 and fitted in accordance with ECE Regulation No 48;Whereas the reasons given in the request, according to which the fitting of the stop lamps and the stop lamps themselves do not meet the requirements of Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by Commission Directive 89/516/EEC (4), and of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (5), as last amended by Commission Directive 91/663/EEC (6), are well founded; whereas the description of the tests, the results thereof and their compliance with ECE Regulations Nos 7 and 48 ensure a satisfactory level of safety;Whereas the Community Directives concerned will be amended in order to authorize the production and fitting of such stop lamps;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on the Adaptation to Technical Progress, set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request for exemption made by Belgium concerning the production and fitting of two types of third stop lamp, falling within category ECE S3 by virtue of ECE Regulation No 7 and fitted in accordance with ECE Regulation No 48 on the type of vehicle and the three variants of it for which they are intended, is approved.Article 2 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 19 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 266, 8. 11. 1995, p. 1.(3) OJ No L 262, 27. 9. 1976, p. 54.(4) OJ No L 265, 12. 9. 1989, p. 1.(5) OJ No L 262, 27. 9. 1976, p. 1.(6) OJ No L 366, 31. 12. 1991, p. 17.